UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                                No. 13-7528


UNITED STATES OF AMERICA,

                 Petitioner - Appellee,

          v.

PETER M. EBEL,

                 Respondent - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Terrence W. Boyle,
District Judge. (5:10-hc-02124-BO)


Submitted:   June 27, 2014                      Decided:    July 9, 2014


Before GREGORY    and   WYNN,    Circuit   Judges,   and   DAVIS,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Michael W. Patrick, LAW OFFICE OF MICHAEL W. PATRICK, Chapel
Hill, North Carolina, for Appellant.    Thomas G. Walker, United
States Attorney, R. A. Renfer, Jr., Denise Walker, Assistant
United States Attorneys, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Peter    M.   Ebel    appeals      the        district      court’s    order

committing him as a sexually dangerous person under the Adam

Walsh   Child      Protection      and   Safety       Act    of    2006    (“Adam    Walsh

Act”), 18 U.S.C. §§ 4247-48 (2012).                   We have reviewed the record

and affirm.

              The Adam Walsh Act allows for the civil commitment of

a “sexually dangerous person” following the expiration of his

federal   prison       sentence.         In     order       to    civilly    commit       an

individual as sexually dangerous, the Government must prove by

clear   and    convincing       evidence       that    the       individual:     (1)     has

engaged or attempted to engage in sexually violent conduct or

child molestation; (2) currently suffers from a serious mental

illness, abnormality, or disorder; and (3) as a result of the

illness, abnormality or disorder, would have serious difficulty

in refraining from sexually violent conduct or child molestation

if released.        18 U.S.C. §§ 4247(a), 4248(d).

              In    assessing    sexual       dangerousness,         “it    is   for     the

factfinder     to     decide    among    reasonable         interpretations         of   the

evidence and determine the weight accorded to expert witnesses.”

United States v. Hall, 664 F.3d 456, 467 (4th Cir. 2012); see

United States v. Francis, 686 F.3d 265, 275 (4th Cir. 2012)

(“[W]hether an individual is mentally ill to this degree turns

on the significance of the factual information as viewed by the

                                           2
expert     psychiatrists          and      psychologists.”).           The    serious

difficulty prong of sexual dangerousness refers to the degree of

an     individual’s          “volitional     impairment,       which    impacts     the

person’s ability to refrain from acting upon his deviant sexual

interests.”           Hall, 664 F.3d at 463 (internal quotation marks

omitted).

               Ebel    asserts    three     constitutional      challenges     to   his

commitment: (1) the civil commitment statute, 18 U.S.C. § 4248,

violates equal protection principles by limiting its application

to   prisoners;        (2)    § 4248    levies     an    unconstitutional     criminal

punishment; and (3) the reasonable doubt standard must apply to

findings in § 4248 hearings.               As Ebel concedes, however, each of

these arguments is foreclosed by our decision in United States

v. Timms, 664 F.3d 436, 444-56 (4th Cir. 2012).

               Ebel next contends that the district court committed

clear error in finding that he meets the requirements for civil

commitment.           Ebel asserts that the district court improperly

weighed     evidence         presented     by      the    government    and   ignored

evidence presented in his favor.                        Additionally, Ebel asserts

that     the     district       court      erred     in     finding    credible     the

government’s expert witnesses.                   We review the district court’s

factual findings for clear error, and its legal conclusions de

novo.     Hall, 664 F.3d at 462.                 Where the factual findings are

based on the district court’s evaluation of conflicting expert

                                             3
testimony,        we     are   especially          reluctant         to    set        aside   its

determinations.          United States v. Heyer, 740 F.3d 284, 292 (4th

Cir. 2014).

              Ebel      conceded       below    that     he    previously         engaged       in

child molestation, and he does not contest in this appeal that

he suffers from a serious mental disorder.                          He does contend that

the district court clearly erred in finding the necessary third

prong, that he would have serious difficulty in refraining from

sexually violent conduct or child molestation if released.                                      18

U.S.C.      §§ 4247(a)(6),        4248.         “Evaluating          the       credibility      of

experts     and    the    value      of    their    opinions        is     a    function      best

committed to the district courts,” and the district court here

did not clearly err in accepting the opinion of the government’s

expert witnesses that Ebel is at a high risk for recidivism upon

release and rejecting the testimony of Ebel’s own expert to the

contrary.         See Hall, 664 F.3d at 464.                     Further, as we have

previously     explained,         in      evaluating     a    particular         individual’s

risk   of    recidivism        the     district     court      may    rely       on    actuarial

tests, his participation in treatment, his ability to control

his impulses, and his commitment to controlling his behavior,

id., as well as his “deviant sexual thoughts” and “cognitive

distortions       and    thinking         errors   about      the     appropriateness           of

children as sexual partners.”                  United States v. Wooden, 693 F.3d

440,   462    (4th      Cir.   2012).          Because       these    are       precisely      the

                                               4
factors the district court considered in Ebel’s case, we find no

clear error in its conclusions.

            Accordingly, we affirm the judgment of the district

court.     We dispense with oral argument because the facts and

legal    contentions    are   adequately   presented    in   the   materials

before   this   court   and   argument   would   not   aid   the   decisional

process.

                                                                     AFFIRMED




                                     5